

116 HR 2742 IH: Abortion Is Not Health Care Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2742IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Biggs (for himself, Mr. Weber of Texas, Mr. Budd, Mr. Steube, Mr. Bilirakis, Mr. Buck, Mr. Gosar, Mr. King of Iowa, Mr. Duncan, Mr. Gibbs, Mr. Brooks of Alabama, Mr. Meadows, Mr. Gaetz, Mr. Latta, Mr. Green of Tennessee, Mr. Grothman, Mr. Rutherford, Mr. Joyce of Pennsylvania, Mr. Norman, and Mr. Abraham) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that amounts paid for an abortion are not
			 taken into account for purposes of the deduction for medical expenses.
	
 1.Short titleThis Act may be cited as the Abortion Is Not Health Care Act of 2019. 2.Amounts paid for abortion not taken into account in determining deduction for medical expenses (a)In generalSection 213 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (g)Amounts paid for abortion not taken into accountAn amount paid during the taxable year for an abortion shall not be taken into account under subsection (a)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			